 

wae

* Case 1:20-cr-00640 Document1 Filed on 09/29/20 in TXSD Page 1of1

AQ 91 (Rev. 02/09) Criminal Complaint FELONY
United States Courts

UNITED STATES DISTRICT COURT Southern District of Texas

 

for the FILED
Southern District of Texas September 29, 2020
United States of America ) David J. Bradley, Clerk of Court
v. -20-M]-
Jose Luis ALONSO Case No. 1:20-MJ-703
)
)
Defendant
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date of | September 28,2020 in the county of Cameron inthe Southern District of
Texas __, the defendant violated 18 U.S.C. § 554 and 37]

 

an offense described as follows:

Knowingly conspired to export or send from the United States, or attempt to export or send from the United States, any
merchandise, article, or object contrary to any law or regulation of the United States, or receives, conceals, buys, sells, or in
any manner facilitates the transportation, concealment, or sale of such merchandise, article or object, prior to exportation,
knowing the same to be intended for the exportation contrary to any law or regulation of the United States, to wit: One (1)
AR-15 rifle, one (1) .22 caliber rifle, and one (1) 12 gauge shotgun.

This criminal complaint is based on these facts:

On September 28, 2020, United States Customs and Border Protection Officers (CBPOs) at Brownsville and Matamoros Port
of Entry, Brownsville, TX, while conducting outbound inspections of vehicles, selected a Dodge Nitro for inspection.

CBPOs encountered the driver of the, Dodge Nitro, Jose Luis ALONSO, a United States Citizen, and received a negative
declaration. CBPOs inspected the vehicle and officers discovered a .22 caliber rifle and a disassembled 12-gauge shotgun
hidden in the rear panel of the vehicle and a disassembled AR-15 rifle found hidden in the rear quarter panel and sunroof of
the vehicle. Homeland Security Investigations special agents interviewed ALONSO and he stated that he knew why he was
being detained but requested an attorney prior to speaking with agents. AUSA Bill Hagen accepted federal prosecution on
ALONSO.

[_] Continued on the attached sheet 4

oft —
[ omplaikant 's signature
SA F. Javier Mata
\J Printed name and title

Submitted by reliable eléctronic means, sworn to, and signature attested to telephonically pursuant to
Fed.R.Crim.4.1 on September 29, 2020.

 

 

Date: September 29, 2020

 

igpature
City and state: Brownsville, Texas Ignacio Tortg¥a, III], Magistrate Judge
Priffted name and title

 

 
